                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

TONIA HARVEY                                                                          PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:16-CV-171-SA-DAS

GUANGDONG KISENSE CO., LTD.                                                         DEFENDANT

                                               ORDER

       Tonia Harvey filed this case seeking damages from the manufacturer, sellers, and importers

of a pressure cooker that she alleges exploded and injured her. After navigating numerous procedural

hurdles regarding service of process on the manufacturer, Guangdong Kisense Co., LTD, a Chinese

company, the Court made an entry of Default, and entered a Default Judgment [89] in the Plaintiff’s

favor against Defendant Guangdong Kisense Co. on November 27, 2018. No determination as to

damages was made at that time. On May 15, 2019, after a settlement conference with the Magistrate

Judge assigned to this case, the Court was informed that the case was settled, and on June 24, 2019

the Court entered a form order explicitly retaining jurisdiction, and dismissing the case without

prejudice by reason of the settlement. See Order [113]. Now before the Court is the Plaintiff’s Motion

to Vacate [113] the Court’s Order [113] of dismissal, requesting that the Court reopen the case for the

sole purpose of determining damages as to Defendant Guangdong Kisense Co.

       The Court finds the Motion [113] to reopen the case well-taken and the case is reopened

against Defendant Guangdong Kisense Co. only, for the sole purpose of determining damages.

Plaintiff’s counsel is instructed to contact the Court within 5 days to schedule a hearing on damages.

       It is SO ORDERED on this the 3rd day of September, 2019.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
